UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7905



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LORENZO ADDERLY, a/k/a Kendrick A. McKenzie,
a/k/a Son-Son,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-95-74)


Submitted:   January 27, 2005             Decided:   February 7, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lorenzo Adderly, Appellant Pro Se. Stephen Wiley Miller, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Lorenzo Adderly appeals from the district court’s order

denying his motion for a downward departure in his sentence.

Because Adderly had no pending challenge to his sentence and no

court had ordered his resentencing, we affirm the district court’s

determination that it lacked jurisdiction to grant the motion for

a downward departure.        We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -